Black,
concurring in the result: I agree without reservation as to the first point. I concur in the result which has been reached in the majority opinion on the second point, but I do so on the ground stated in the concluding paragraph of the opinion to the effect that petitioner has failed to show that the value of wet gas at the mouth of the well purchased under casinghead gasoline *918contracts was in excess of the royalties paid therefor and therefore has not shown any proper basis for depletion deductions. Signal Gasoline Corporation, 30 B. T. A. 568; affd., 77 Fed. (2d) 778; Lomita Gasoline Co., 33 B. T. A. 385.
I do not concur in that part of the discussion in the majority opinion which holds that the casinghead gas contracts in the instant case are sufficiently different from those present in Signal Gasoline Corporation v. Commissioner, 66 Fed. (2d) 886, as to make the two cases distinguishable and to justify the holding in the majority opinion that petitioner in the instant case has no depletable interest arising out of the casinghead gas contracts. Petitioner’s failure of proof to show what amount of depletion deductions, if any, it is entitled to take, appears to be similar to that in the cases above cited. As the court said in Signal Gasoline Corporation v. Commissioner, 77 Fed. (2d) 778, “Since the taxpayer is seeking a deduction for depletion from its otherwise taxable income, the burden of proof is upon it not only to prove that it is entitled to the deduction but also to prove the correct amount thereof.”
Akundell and Leech concur in the above.